ORDER

PER CURIAM:
William S. Bradford was convicted by a jury of possession of a controlled substance with intent to distribute, § 195.211, RSMo 2000. Mr. Bradford appeals, claiming the trial court erred in overruling his motion for a mistrial. He argues that nothing short of a mistrial could remove the prejudice resulting from the State’s failure to timely disclose the notes of the Missouri Highway Patrol criminalist, which showed the weight of each individual baggie of marijuana obtained from Mr. Bradford’s vehicle. He asserts that he was prejudiced since defense counsel (1) relied on the lab report which only listed the aggregate weight of the marijuana; (2) announced in opening statements that the jury would not be hearing any evidence of the individual weights of the four baggies of marijuana; and, (3) was unprepared when the criminalist testified during the State’s direct examination that he had in fact weighed each baggie separately. This court finds that the trial court’s decision to deny Mr. Bradford’s request for a mistrial in response to the State’s discovery violation was not an abuse of discretion. Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).